 I)I('CISIONS ()1 NATIONAL LAB()R RA'I IONS BOARI)Valentine A. Ileid Estate, First Trust & Deposit Co.,Trustee, d/b/a Heid's Lunch Stand and Hotel, Mo-tel, Restaurant, Cafeteria Employees and Bartend-ers Union, Local 150. Case 3 CA 8925July 19, 1979DECISION AND ORDERBY CHAIRMAN FANNIN(G ANI) MI:MLBIRS PENlN.I..1ANI) TRtSI)AI.IUpon a charge filed on February 7. 1979, by Hotel,Motel, Restaurant. Cafeteria Employees and Bar-tenders Union, Local 150, herein called the Union,and duly served on Valentine A. Heid Estate. FirstTrust & Deposit Co., Trustee, d/b/a Heid's unchStand, herein called Respondent, the General Coun-sel of the National Labor Relations Board. by theRegional Director for Region 3, issued a complainton March 14, 1979, against Respondent, alleging thatRespondent had engaged in and was engaging in un-fair labor practices affecting commerce within themeaning of Section 8(a)(5) and () and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, and noticeof hearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on December 14.1978, following a Board election in Case 3 RC 7275the Union was duly certified as the exclusive cllec-tive-bargaining representative of Respondent's em-ployees in the unit found appropriate:' and that, com-mencing on or about January 10. 1979. and at alltimes thereafter, Respondent has refused and contin-ues to refuse to bargain collectively with the Union asthe exclusive bargaining representative of its employ-ees in the unit set forth herein below. On March 26,1979, Respondent filed its answer to the complaintt Official notice is taken of the record in the r-epresentation proceeding,Case 3 RC 7275. as the term "record" is defined in Sees. 102.68 and102.69tg) of the Board's Rules and Regulations. Series 8 as amended. SeeLTV Electrosystenms, Inc., 166 NLRB 938 (1967). enid. 388 F.2d 683 (4th Cir1968): Golden Age Beverage Co. 167 NLRB 151 (1967). enfd. 415 F.2d 26(5th Cir. 1969); Inrertpe Co v. Penelio, 269 F.Supp. 573 (D.C Va. 1967);Follerr Corp., 164 NLRB 378 (1967). enld. 397 F.2d 91 (7th Cir 1968)1 Sec9(d) of the NLRA, as amended.Respondent requests that all affidavits and other documentary evidencesecured in the investigation of the challenge in the representation case hemade a part of the record herein. and it alleges the Board issued its certifica-tion without the full record which was compiled and instead relied upon theRegional Director in violation f the Board's Rules and Regulations. Therequest for the records is denied. The Board has held that such material isnot a part of the record in either the unfair labor practice case or its under-lying representation case "within the meaning of Section 102.68 and102.45(b) of the Rules and Regulations of the Board, nor are such documentsImaterials related to the representation casel encompassed within the re-quirements of Section 9(d) of the Act." See LT)V Electr)srstenLrt Inc.. supraat 938. fn. 2 Golden Age Beverage Co.. supra.admitting in part and denying in part the allegationsof the complaint, submitting affirmative defenses, andrequesting that the complaint be dismissed in its en-tirety.Thereafter, on April 16, 1979, the General Counsel,by counsel, filed with the Board in Washington, D.C.,with exhibits attached, a motion to transfer proceed-ing to the Board, to strike respondent's affirmativedefenses, and for Summary Judgment and issuance ofthe Board's Decision and Order. The General Coun-sel submits, in effect, that Respondent in its answer isattempting to relitigate in the instant proceeding, theissues which were previously litigated and resolved bythe Board in the prior representation proceeding,C'ase 3 R(' 7275: that Respondent does not allegethe existence of' newly discovered or previously un-available evidence or special circumstances whichwould justify relitigation of said issues; and that Re-spondent's answer raises no factual issues warrantinga hearing. Counsel for the General Counsel furthersubmits that, based upon Respondent's admissionthat it has refused to recognize and bargain with theUnion. and certain exhibits attached to the motion, itis conclusively established that Respondent violatedSection 8(a)(1 I) and (5) of the Act as alleged in thecomplaint. She therefore moves the Board for its or-der transferring this proceeding to the Board,. strikingRespondent's affirmative defenses within its answer,granting summary judgment in favor of the GeneralCounsel, finding that no litigable issue of fact is raisedby Respondent's alfirnmative defenses to the com-plain;: warranting a hearing for the taking of evi-dence, and finding that Respondent has violated theAct as alleged in the complaint, and she requests thata Board [Decision and Order be issued containingsuch findings of fct and conclusions of law and anappropriate remedial order. Subsequently, on April23, 1979. the Board issued an order transferring theproceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent there-after filed a brief in opposition to the General Coun-sel's Motion for Summary Judgment and an affidavit.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion To Strike Respondent'sAffirmative Defenses and Motion for SummaryJudgmentIt is counsel for the General Counsel's basic posi-tion that all issues in dispute were decided in the rep-243 NLRB No. 85558 I-II)'S LtJ.NCH STANDresentation proceeding and that she is entitled tosummary judgment as a matter of' law. With respectto her motion to strike Respondent's affirmative de-fenses it is counsel f'r the General Counsel's conten-tion that such constitute false or sham pleadings.While, for the reasons stated below, we find that Re-spondent's affirmative defenses do not present a meri-torious defense to the allegations of the complaint, wedo not believe such defenses should be struck in thatsuch could be viewed as an endeavor by Respondentto preserve a position, albeit, in our view, an errone-ous one. See Rod-Ric Corporation. 171 NLRB 922(1968). The motion to strike is denied.In its answer to the compaint and in its brief andaffidavit in opposition to the General Counsel's Mo-tion for Summary Judgment. Respondent admits itsrefusal to bargain but contends it is not obligated tobargain because the unit for which the Union is certi-fied is not appropriate. In this regard. Respondent asan affirmative defense, contends the Union's certifica-tion is invalid because Robert M. Held was excludedfrom the unit as a supervisor: the Board. contrary toits own Rules and Regulations. failed to conduct ahearing thereby depriving Respondent of the right tocross-examination and other procedural rights of dueprocess; the Regional D)irector failed to note the affi-davits upon which his Report on Challenges wasbased and failed to forward such documents to theBoard; and the Board failed to have before it suchrecord when it decided the Decision and Certificationof Representative: and finally the Regional Directorfailed to comply with Respondent's request for affida-vits and documents compiled in the representationcase. The General Counsel contends Respondent isimproperly seeking to relitigate issues which wereraised and decided in the underlying representationcase. We agree with the General Counsel.Review of the record herein, including the record inCase 3-RC 7275, reveals that on July 17. 1978. in therepresentation proceeding, the Union sought to repre-sent certain employees of Respondent, and that pur-suant to a Stipulation for Certification Upon ConsentElection, approved by the Regional Director on Au-gust 7, 1978. an election by secret ballot was con-ducted on August 29, 1978, under the supervision ofthe Regional Director in the unit set forth herein. Thetally of ballots revealed that six were cast for, andfour against, the Union. There were two challengedballots, a number sufficient to affect the results. OnOctober 13, 1978. following an investigation of thechallenges, the Regional Director issued his reportrecommending to the Board, inter alia. that the chal-lenge to the ballot of Robert M. Heid be sustained.Thereafter, Respondent filed exceptions thereto, withthe Board in Washington. D.C(.?2and the Board onDecember 14, 1978. issued a I)ecision and Certifica-tion of Representative wherein it adopted the Re-gional Director's recommendation on the dispositionof said challenges and certified the Union as the col-lective-bargaining representative of Respondent's em-ployees in the unit described herein. On or aboutJanuary 8, 1979. Respondent filed with the Board a"Motion for a Hearing and Demand for Productionof Documents." B letter dated January 22. 1979. theBoard denied Respondent's motion for a hearing withrespect to the challenged ballot of' Robert M. Heid. asit was untimely (the request for hearing should havebeen made by December 27. 1978), and directed Re-spondent to file its request for the production of docu-ments with the Regional Director pursuant to Section102.17(c) of the Board's Rules and Regulations. OnFebruary 5 1979. the Respondent filed with the Re-gional Director a "Demand for Production of' Docu-ments." demanding that copies of all afidavits state-ments, and notes from interviews, memoranda, andother documents and records utilized by the RegionalDirector during his investigation of the challengedballots be made available for inspection and copsing.By letter dated Fehbruarv 14, 1979. the Regional [)i-rector advised Respondent that its demand for pro-duction oft documents under the Freedom of Informa-tion Act (F-OIA) was denied because the documentswere exempt from disclosure based on exemptions7(A) ()l, and ()). O()n March 7 1979. Respondent, ina document entitled "I)emand for Production of'Documents." dtemanded certain int'ormation concern-ing the aftidavits and documents, including the num-ber of affidavits obtained in the investigation of thechallenged ballots and asking whether the affidavitsand documents were forwarded to the Board. and acopy of' any transmittal letter or other written conm-munication. forwarded to the Board. in connectionwith the Regional D)irector's Report on Challenges tothe Board. By letter dated March 13. 1979, as notedmore fully in the record, the Regional Attorney re-sponded to said demand and denied said request stat-ing the information sought was either exempt underExemption 7(A) of FOIA, or nonexistent.The record further indicates that Respondent madeno effort to pursue its remedies under FOIA. Thus.the Regional Office's denial of Respondent's requestfor information clearly stated that under Section102.117(c)(2)(ii) of the Board's Rules and Regula-tions. Series 8 as amended. Respondent had 20 daysto appeal the Regional Office's ruling to the General2 Said exceptions. dated October 25. 1978. did not request a hearing on theissue o whether the challenge to the ballot off Robert M Held should hesustained.559 I)E('ISIONS OF NATIONAL L.ABOR RELATIONS BOARDCounsel. However, there is no evidence of such anappeal to the General Counsel nor of' any further at-tempts to obtain the information prior to the instantrequest. Accordingly, we conclude that Respondent'sfailure to comply with the Board's Rules and Regula-tions in seeking the information requested precludesit from now asserting that the denial violated theFreedom of Information Act and/or Respondent'sright to due process of law.'Respondent now also contends that it was denieddue process by the Board's refusal to hold a hearing,in the underlying representation case, on the matterof the challenged ballot, although it failed to makesuch a request in its exceptions to the Regional Direc-tor's Report on Challenges. It is well established thata party is not entitled to a hearing on a challengedballot absent a showing of substantial and materialissues.4Here it is implicit that the Board, in adoptingthe Regional's Director's Report on Challenges,found that no hearing was warranted. Further, theBoard has held, with judicial approval, that eviden-tiary hearings are not required in unfair labor prac-tice cases and summary judgment cases where, ashere, there are no substantial or material facts to bedetermined.5It thus appears that Respondent is at-tempting to relitigate issues raised and resolved in theunderlying representation case.It is well settled that. in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances, a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.6All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or previ-ously unavailable evidence, nor does it allege that anyspecial circumstances exist herein which would re-quire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.Accordingly, we grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:3 Ronald Hackenherger dih/a Ron' Trucking Service, 236 N.RB 1065(1978), and cases cited in n. 6.sNalional Bervlhia Corporation, 222 NLRB 1289 (1976). and cases citedtherein.5andy Hardware Wholesale, Incr.. 222 NLRB 373 (1976). and cases citedtherein.tSee Pittshurgh Plate Glass Co. v. .I..R.B.. 313 U.S. 146. 162 (1941):Rules and Regulations of the Board. Secs. 102.67(t) and 102.69(c).FINDIN(S OF FA(II. I1ti BUSINI-SS () RESPONI)INI'Respondent is. and has been at all times materialherein, an individual proprietor doing business underthe trade name and style of Heid's Lunch Stand, withits principal office and place of business in Liverpool.New York, where it is engaged in the retail sale offiood and related products. During the past year, arepresentative period, Respondent in the course andconduct of its business received gross revenues in ex-cess of $500,000, and during said period Respondentpurchased goods and materials in New York Statevalued in excess of $25,000. which goods and materi-als originated outside New York State.We find, on the basis of the foregoing. that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.II1. Il I.ABIOR ORANIZAI'ION INV()I.VI)Hotel. Motel. Restaurant. Cafeteria Employees andBartenders Union. Local 150, is a labor organizationwithin the meaning of Section 2(5) of the Act.I. 111tE I NAIR I ABlOR PRA(FI SA. 71h Rprescntaliotn Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate foir collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All full-time and regular part-time employees en-gaged in the process of selling food and bever-ages including counter personnel, cooks and por-ters employed at Respondent's Liverpool, NewYork premises, excluding guards and supervisorsas defined in the Act.2. The certificationOn August 29, 1978, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 3, designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as the col-lective-bargaining representative of the employees insaid unit on December 14, 1978, and the Union con-560 H1t D'S IL'N('t SIANIDtinues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request T7X Bargain and Respondent's Relitsa/Commencing on or about JanuarN 10, 1979, and atall times thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the emplo3-ees in the above-described unit. Commencing on orabout January 10. 1979, and continuing at all timesthereafter to date. Respondent has refused, and con-tinues to refuse, to recognize and bargain with theUnion as the exclusive representative tfir collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceJanuary 10. 1979. and at all times thereafter. refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appropri-ate unit, and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (I) of theAct.IV. TE EFFECT OF THE L:NFAIR I.ABOR PRA('II(IESUPON (O()MMER('EThe activities of Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I., above, have a close, intimate.and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V\. IE RNM[)DYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom. and. uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached.embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided b5law, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poultrn (Comrparn. Inc.. 136 NLRB785 (1962); Commercn e /('oipart /h/a amar IIo1ll,140 NLRB 226. 229 (1962). enftd. 328 F.2d 600 (5thCir. 1964), cert. denied 379 U.S. 817; Burnett (on-sItrution (Coelpac. 149 NLRB 1419, 1421 (1964).end. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:C(O)N( I SINS (I LA\I Valentine A. Heid Estate. First Trust & DepositCo.. Trustee. d/b/a Heid's Lunch Stand. is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Hotel, Motel. Restaurant, Cafeteria mploeesand Bartenders Uinion, Local 150, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. All full-time and regular part-time employeesengaged in the process of selling food and beveragesincluding counter personnel, cooks, and porters em-ploNed at the Respondent's l.iverpool. New York.premises, excluding guards and supervisors as definedin the Act, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning ofSection 9(b) of the Act.4. Since December 14, 1978, the above-named la-bor organization has been and now is the certifiedand exclusive representative of all emplo'ees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. B refusing on or about January 10. 1979. andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit. Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. B the aforesaid refusal to bargain. Respondenthas interfered with, restrained, and coerced. and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them in Sec-tion 7 of the Act, and thereby has engaged in and isengaging in untair labor practices within the meaningof Section 8(a)( I) of the Act.7. The aforesaid unfair labor practices are unlairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDE RPursuant to Section l0(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent. Val-entine A. Hieid state. First Trust & Deposit (Co..Trustee. d/b/ a leid's lunch Stand. iverpool, NewYork. its officers, agents. successors. and assigns.shall:561 I)t(-'ISIONS OF: NAIIONAI L..IBOR RELATIONS BOARI)I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages. hours, and other terms and con-ditions of enployment with Hotel. Motel, RestaurantCafeteria Employees and Bartenders Union,. Local150. as the exclusive bargaining representative of' itsemployees in the fbllowing appropriate unit:All full-time and regular part-time employees en-gaged in the process of selling food and bever-ages including counter personnel, cooks, andporters employed at Respondent's Liverpool,New York premises, excluding guards and super-visors as defined in the Act.(b) In any like or related manner interfering with.restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages. hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its Liverpool, New York. premises cop-ies of the attached notice marked "Appendix."7 Cop-ies of said notice, on forms provided by the RegionalDirector for Region 3, after being duly signed by' Re-spondent's representative, shall be posted by Respon-dent immediately upon receipt thereof: and be main-tained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidI In the event that this Order is enforced b) a Judgment ofi a United StatesCourt of Appeals, the words in the notice reading "PI'ted h) Order of theNational Labor Relalions Board" shall read "Posted Pursuant to a Judgmentor the United States Court 1of Appeals l, nforcing an Order of the NationalLabor Relations Board.'notices are not altered. defaced, or covered by anyother material.(c) Notily the Regional irector for Region 3. inwriting, within 20 days from the date of this Order.what steps have been taken to comply herewith.APPIN I)1XNo(1I: Tl'o [FPIIo.()YI:SPOSIlI) BY ORIIR ()I lltlNAII()NAI. LAB()R RI.AII()NS BOARDAn Agcncy of the United States GovernmentWI WIll. NOI refuse to bargain collectivelyconcerning rates of pay. wages, hours, and otherterms and conditions of employment with Hotel.Motel, Restaurant, Cafeteria Employees andBartenders Union, Local 150 as the exclusiverepresentative of the employees in the bargainingunit described below.WlI WIl.l N in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WL wii.., upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay',wages. hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All full-time and regular part-time employeesengaged in the process of selling food and bev-erages including counter personnel, cooks, andporters employed at the Liverpool, New Yorkpremises, excluding guards and supervisors asdefined in the Act.VAi I:NIINI A. [lIll E SIAIH: FIRSI TRUSI &DPo)s I C.(). TRUSTEE, 1)/B/A HEI. 'SL:N(i SANI)562